Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The finality of the last office action is withdrawn in view of a newfound reference.  The office apologizes for the delay.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (5,850,254).
 	Regarding claim 9, Takano discloses a testing method for a camera system having a control unit (7) and at least one camera (2), the method comprising the following steps: immediately after loading of an operating system of the control unit, performing the following steps: generating transmittable image data as a function of at least one source image loaded from an electronic camera memory of the camera (72); transmitting the generated image data from the camera to the control unit (outputs from image memory 72); generating an intermediate image as a function of the image data received from the control unit (742); ascertaining a processed image as a function of the generated intermediate image (743); comparing the processed image to at least one 
	Regarding claim 10, Takano discloses the at least one source image represents a test pattern, the test pattern having different brightness values, and/or different gray values, and/or different pixel environments and/or different color values (col. 5, lines 27-33).
	Regarding claim 12, Takano discloses the ascertaining of the at least one processed image is carried out as a function of test parameters (note 743).
	Regarding claim 14, Takano discloses a control unit (7) for a camera system, the control unit being configured to immediately after loading of an operating system of the control unit: receive image data (2) from a camera of the camera system using a receiving unit (71), the image data representing a source image loaded from a camera memory of the camera (72); and generate an error signal in the event of a deviation between a processed image and a reference image (744), the processed image being 
	Regarding claims 15-17, see rejection to claim 14.
	Regarding claim 18, Takano discloses the control signal is generated as a function of an acquired camera image, and configured to actuate at least one of: a steering motor of a vehicle having the camera system, a drive motor of the vehicle, and/or a brake of the vehicle, or a display device of the vehicle (note 753).
	Regarding claim 19, Takano discloses the adapting the control signal as a function of the generated error signal suppresses the control signal (col. 4, lines 58-62).
Allowable Subject Matter
Claims 11 and 13 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 10, 12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422